Citation Nr: 0200033	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  94-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  During the pendency of the veteran's 
appeal, his claim file was transferred to several RO's.  
Ultimately, his appeal was forwarded to the Board from RO in 
Roanoke, Virginia.  The veteran's case was remanded for 
further development in April 1998.  It is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1962 to 
March 1966.

2.  The veteran did not serve in combat during his period of 
service.

3.  The veteran was assigned temporary duty in support of 
possible combat operations regarding the conflict between 
Turkey and Greece over Cyprus in 1965.

4.  The veteran was trained as an aircraft mechanic for the 
F-105.  He was assigned to Takhli Air Base in Thailand from 
July 1965 to February 1966 where he serviced F-105 aircraft 
in a direct combat support role.

5.  The veteran is shown as likely as not to be suffering 
from disability manifested by PTSD due to events experienced 
in service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
PTSD is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active from March 1962 to March 1966.  
His service medical records are negative for any evidence of 
treatment for a psychiatric condition, to include PTSD.

The veteran's Airman Military Record, Air Force (AF) Form 7, 
reflects that he was trained as an aircraft mechanic, 
specifically for F-105 aircraft.  The AF Form 7 also reflects 
100 days temporary duty beginning in February 1965.  
Associated with the claims folder is a letter from the 
Department of the Air Force dated in November 1990.  The 
letter said that, based on available medical documents, the 
veteran had service at Takhli Air Base, Thailand, from 
approximately July 7, 1965, to February 7, 1966.  Finally, a 
DD 215 issued to the veteran in August 1999 noted that he was 
entitled to wear the Republic of Vietnam Campaign medal.

The veteran submitted his original claim for entitlement to 
service connection for PTSD in November 1987.  In January 
1988 he submitted a list of stressors that included worry 
from being put on alert over the Bay of Pigs, his plane over 
to Vietnam [sic] being shot at, another transport plane he 
was on lost an engine in flight, handling planes that landed 
with bombs still onboard, and the stress of working 12 hour 
days for a long period of time.

The veteran submitted evaluations from the Milford Mental 
Health Clinic, Inc., dated in November 1987.  An intake 
evaluation noted that the veteran complained of sleep 
disturbances and nightmares associated with his service in 
Thailand.  The veteran said he had been diagnosed with PTSD 
in the past based on his sleep disturbance and nightmares.  
The examiner related that he felt that the veteran was, in 
large part, suffering from PTSD.  A psychiatric evaluation 
reported that the veteran related a constellation of symptoms 
from his experiences in service.  The veteran admitted that 
he saw no combat in service.  However he talked about finding 
bombs on aircraft that had landed for servicing, 12-hour 
shifts and frequent exhaustion.  The examiner provided a 
diagnosis of PTSD but did not relate it to service.

The veteran also submitted a letter report from the Vet 
Center in Hartford, CT.  The letter was signed by E. Giller, 
M. D., the acting chief of psychiatry service and associate 
professor of psychiatry at Yale University, a social worker 
and team leader at the Vet Center, and another social worker 
and project coordinator in June 1988.  The letter stated that 
the veteran met the criteria for a diagnosis of PTSD under 
the Third Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
III).  The letter noted that the veteran served as an 
aircraft mechanic and that he related working 12 hour shifts 
under great stress.  The veteran described loading and 
servicing fighter-bombers.  He listed on specific incident of 
finding an undetonated bomb under the wing of one of the 
planes he was servicing.  He also had service in other areas 
of conflict such as Turkey during the uprising with Greece 
and the Bay of Pigs.  The letter stated that it was the 
considered opinion of the team that the veteran appeared to 
be disabled by PTSD.

The veteran was afforded a VA psychiatric examination in July 
1988.  He related several additional stressors but was vague 
in relating traumatic events and failed to provide specific 
symptoms.  The examiner did not feel that the veteran had 
PTSD.

The veteran's claim was denied in August 1988.  He did not 
appeal that decision.

A report from the Environmental Support Group (ESG) was 
received in September 1988.  The ESG was unable to verify any 
of the veteran's specific stressors but noted that his unit 
was called upon to furnish support to operations in Turkey in 
1965 and again in Thailand in 1965.

The veteran submitted a request to reopen his claim in August 
1990.

Associated with the claims folder were VA treatment records 
for the period from August 1989 to August 1990 and received 
in December 1990.  The records documented psychiatric 
treatment for that period of time.  The veteran was noted to 
complain that his military records and DD 214 were wrong and 
that they should show service in Vietnam [sic].  (The Board 
notes that, while the veteran's service in Thailand was noted 
above, this document was not provided until November 1990.  
The DD 215 providing the entitlement to the Republic of 
Campaign Medal was issued in August 1999).  The lack of 
documented service in Vietnam or Thailand was detrimental to 
the veteran's claim at that time.

The veteran was afforded an extensive VA psychiatric 
examination in February 1991.  The examiner identified 
himself as a former U. S. Air Force flight surgeon that was 
familiar with the veteran's units of assignment and duties.  
He said that the veteran was a flight line mechanic, which 
involved "turning around the aircraft."  This would entail 
doing minor maintenance, checking the fuel level, refilling 
the fuel, refilling the oxygen, checking the tire pressures 
and several other safety tasks.  The veteran related a 
stressor of an F-105 that was fully loaded with fuel and a 
bomb load that would not "light off."  The examiner 
explained that this meant that the engine would not ignite.  
The examiner said that this was not an uncommon experience 
and was potentially hazardous as raw fuel could be dumped on 
the ground and could ignite.  The veteran said the fuel did 
ignite in this case and that he ran away from the fire.  The 
veteran also related another event when he went to service a 
returned aircraft and noted an undetonated bomb under the 
wing.  The examiner commented that this was not an uncommon 
occurrence.  The veteran also spoke of the long hours and 
stress of working those hours.  In the end, the examiner did 
not provide a diagnosis of PTSD.

The veteran submitted a letter from a VA physician in June 
1992.  The letter noted that the physician had treated the 
veteran in the Mental Hygiene Clinic since July 1991.  He 
noted the veteran's reported symptomatology.  The physician 
stated that the veteran met the criteria for PTSD related to 
his experiences in service, as related by the veteran.  The 
RO attempted to contact the physician in an attempt to get a 
basis for his conclusions.  However, they were not able to 
make contact.

The veteran submitted a letter from the Air Force Historical 
Research Agency in March 1993.  The letter noted that two 
rolls of microfilm records were enclosed.  The veteran also 
forwarded the microfilm to the RO.

An undated Report of Contact in the claims folder indicates 
that the microfilm was reviewed.  The report said that the 
records did not specifically name the veteran or provide 
evidence of a significant stressor sufficient to support a 
diagnosis of PTSD.  This information was conveyed to the 
veteran by way of a rating decision dated in December 1993.

In May 1997 the veteran submitted a statement that provided 
several additional stressors.  They included the stress from 
deployment to Turkey and the nearness to war.  The same with 
the Bay of Pigs readiness deployment.  He also related 
stressors from Thailand where he fixed a drag chute hatch on 
an aircraft that later did not work properly and a friend was 
injured from the hatch popping open and deploying the chute.  
He also talked about a fire on the flight line.

The veteran repeated his stressors during testimony provided 
at his hearing in May 1997.  He described an incident where a 
plane caught fire on the flight line and he was worried that 
it would explode and involve the many other loaded aircraft 
on standby on the flight line.  He said that he dreamed about 
running away from fire ever since that time.

A VA social and industrial survey was done in June 1997.  The 
social worker noted that the veteran related stressful events 
associated with service.  These included the fire on the 
flight line, the undetonated bomb on the plane, service in 
Turkey and in Florida during the Bay of Pigs.

The veteran was afforded a VA psychiatric examination in June 
1997.  The examiner noted that he had also reviewed the 
social and industrial survey.  The examiner concluded that he 
was unable to find any experience significantly outside the 
normal human experience in the stressors related by the 
veteran that would call for a diagnosis of PTSD.  The 
examiner added that the veteran experienced or saw some 
potentially dangerous situations, they did not appear to have 
been realistically threatening at a significant level.

Associated with the claims folder are VA outpatient treatment 
records for the period from April 1997 to April 1998.  The 
records reflect several instances of psychiatric treatment 
during that time.  The veteran was diagnosed with PTSD 
"related to his Vietnam combat experience" in April 1997.  
He was again diagnosed with PTSD in August 1997.

The veteran was awarded Social Security Administration (SSA) 
disability benefits in February 1990.  The SSA records 
associated with that decision, and a 1998 review for 
continued disability were received by the RO in February 
1999.  The records contain VA outpatient records for the 
period from December 1987 to January 1994.  The records 
reflect diagnoses of PTSD in December 1987, July 1988, and 
December 1993.  Another entry, dated in December 1987, noted 
that the veteran complained of nightmares related to his 
service in Thailand.  Several entries also note that the 
veteran was being treated by Dr. Giller at the Vet Center.  

There were also several VA discharge summaries included in 
the records.  One summary, for a period of hospitalization 
from May to June 1989, noted that one of the signers of the 
June 1988 letter from the Vet Center had allegedly put a 
letter in the veteran's file disputing the veteran's claim 
for PTSD because of a lack of documented service in Southeast 
Asia.  The summary noted that there was no evidence of active 
combat but did not address the veteran's service in Thailand.  
A diagnosis of factitious PTSD was listed but not treated.

The February 1990 SSA decision listed the evidence considered 
in rendering the determination that the veteran was disabled.  
One item of evidence was the testimony of a Dr. Kosten, a 
psychiatrist that appeared as a medical expert.  Dr. Kosten 
testified that the veteran did have PTSD.  However, the 
condition was not determined to be sufficient to qualify as 
totally disabling under SSA law.

A February 1994 psychiatric evaluation really did not address 
the veteran's stressors in service.  No diagnosis of PTSD was 
provided.  The veteran was reevaluated for his SSA disability 
in June 1998.  He told the psychiatric examiner about his 
stressors in service to include being on nuclear alert in 
Turkey and the fire on the flight line in Thailand.  The 
veteran related that he felt that his PTSD stemmed from 
service.  The examiner did not feel that the veteran's 
symptomatology was consistent with PTSD.  He also found some 
of the veteran's statements to be contradictory.  

The veteran was afforded a VA psychiatric examination in 
November 1999.  The examiner stated that the claims folder 
was reviewed prior to the examination.  The veteran related 
his stressors regarding the flight line fire and finding the 
undetonated bomb.  He also related the stress to being on 
readiness alert for Cyprus and the Bay of Pigs.  The 
experiences in Thailand were most prevalent.  The examiner 
concluded that the veteran had PTSD stemming from the veteran 
claiming harrowing episodes of being exposed to danger while 
stationed in Thailand and Turkey.

Finally, the microfilms submitted by the veteran provide 
historical records for the 355th Tactical Fight Wing and its 
various support groups for a period from 1963 to 1968.  
Included in those records were pertinent elements relating to 
the veteran's period of service at Takhli Air Base from July 
1965 to February 1966.  The records were originally 
classified when recorded but declassified at the time they 
were released to the veteran in 1993.  

Specifically, the records document that there was a large 
contingent of temporary duty personnel working at the base as 
it was established in 1965.  The workload was heavy until 
additional permanent party personnel arrived in July and 
August 1965.  The F-105 was one of the primary aircraft based 
at this facility.  The records document a voluminous number 
of combat missions flown by the F-105's, the same aircraft 
the veteran was trained to service as a mechanic.  In 
particular, the records document a crash on take-off of an F-
105, fully loaded with bombs, in August 1965.  There was a 
fire and several minor detonations at the time.  In addition, 
it was noted that the drag chute on the aircraft failed to 
properly deploy.  It was noted that there were 40 aircraft 
incidents investigated for the period from July to December 
1965 without further elaboration.  There were nine explosive 
incidents during that same period, including three involving 
F-105 pylon-fuel tanks being jettisoned onto the parking ramp 
during maintenance checks.  While no fire was noted, this was 
very similar to the stressor described by the veteran at 
different times.  Another record indicated that four 
operational hazard reports involving base activities or 
operations were received and investigated during the period.

Reports for the period from January 1966 to June 1966 noted 
that an F-105D made a hard landing on the runway and damage 
his aircraft.  Another incident on January 20th noted that 
another F-105D suffered a collapse of the left landing gear 
on landing.  The aircraft sheared all gears, the drop tanks, 
the multiple ejector rack and the rocket pods and skidded off 
the runway.  The 450 gallon drop tank caught on fire but was 
extinguished.  


II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45629.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
light of the Board's disposition of the issue, however, 
remand for consideration of the new law is not necessary.  
The veteran is not prejudiced by the Board's decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001)).  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  A "clear" diagnosis 
of PTSD is no longer a requirement.  See 64 Fed. Reg. 32807-
32808 (1999).  

Further, the regulations used to evaluate mental disorder 
disabilities, to include PTSD, were amended in November 1996.  
See Fed. Reg. 52695-52702 (1996).  The regulations required 
the use of the Fourth Edition of the DSM (DSM-IV) in 
evaluating mental disorders.  In particular, DSM-IV no longer 
required that a stressor be an event that is outside the 
range of human experience and markedly distressing to almost 
anyone.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(d); see 
also 38 U.S.C.A. § 1154(b) (West 1991).  If the VA determines 
that the veteran did not engage in combat, lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor. Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted); 
see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In this case, it is clear that the veteran did not serve in 
combat.  Both from his available records and by his own 
admission.  Accordingly, he is not entitled to a presumption 
regarding his claimed stressors.

The official unit records from the microfilm cited above do 
provide support for the veteran's claimed stressors.  
Further, the May 1990 VA examiner himself also served to 
substantiate several of the veteran's claimed stressors.  
Specifically, he noted that the failure of an engine to 
ignite as being a common occurrence, along with the potential 
danger this presented, and the finding of undetonated bombs 
on returning aircraft to be a common occurrence.  These 
statements supportive of the veteran as the examiner stated 
he was an ex-Air Force flight surgeon that was very familiar 
with the veteran's duties and the operations at air bases.  

The veteran has listed other stressors that are not capable 
of being verified on an individual basis, such as finding 
snakes at different times in different places.  However, he 
has consistently maintained his stressors involving a fire on 
the flight line, the undetonated bomb, the stress of the 
hours worked for a long period of time and his fear upon his 
deployment to Turkey.

Dr. Giller, and others from the Vet Center relied on 
essentially the same stressors in concluding that the veteran 
exhibited symptoms to satisfy the criteria for a diagnosis of 
PTSD under DSM III.  Several VA examiners concluded 
otherwise, including the examiner from June 1997 that 
concluded that the veteran's stressors were not significant 
enough.  This represented an application of the DSM III 
standard that was no longer effective as of November 1997.  
The Board also notes that two SSA examiners also did not 
believe that a diagnosis of PTSD was appropriate although it 
was noted that one of the examiner's really did not address 
the veteran's service at all.

In contrast, the veteran was diagnosed with PTSD based on 
events in service in December 1987, as reflected by a VA 
outpatient treatment report.  Several additional entries 
carried a similar diagnosis, although specific instances in 
service were not cited.  Further, the VA examiner in November 
1999 noted that he had reviewed the claims folder, which 
meant he was aware of the prior evaluations and findings and 
the veteran's alleged stressors.  The examiner noted the 
stressors raised by the veteran at the time of the 
examination.  Stressors that were consistent with the 
veteran's core stressors of fire, undetonated bombs, stress 
and being on alert in Turkey.  The examiner found the 
veteran's symptoms to be consistent with a diagnosis of PTSD 
based on "harrowing episodes of being exposed to danger" in 
Thailand and Turkey.  

Although there is conflicting medical evidence concerning a 
diagnosis of PTSD, several VA and private physicians have 
diagnosed PTSD due to the veteran's service.  PTSD has been 
specifically ruled out as a diagnosis on more than one 
occasion.  Nonetheless, the Board finds that the evidence is 
in relative equipoise in this regard.  Thus, by extending the 
benefit of the doubt to the veteran, the Board finds that 
service connection for PTSD is warranted in this case.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).


ORDER

Service connection for PTSD is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

